Citation Nr: 1452374	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-05 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to exposure to contaminated ground water at Camp Lejeune, North Carolina, and/or herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1960 to November 1965 and received an honorable discharge.  The Veteran also served from November 1965 to January 1968 and received an "other than honorable" discharge for this period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

After a careful review of the evidence, the Board has determined that further development of the Veteran's service connection claim for bladder cancer is needed.

The Veteran asserts that his bladder cancer is related to exposure to contaminated ground water at Camp Lejeune, North Carolina, and/or herbicides in the Republic of Vietnam.  The Veteran underwent VA examination in February 2011 in connection with his claim, and an addendum opinion was provided in May 2011.  Upon review, the Board finds the February 2011 opinion is based on an incorrect diagnosis of prostate cancer.  In addition, the May 2011 addendum opinion simply clarifies that the Veteran was actually diagnosed with bladder cancer without providing an opinion with respect to the etiology of the Veteran's bladder cancer.  Furthermore, neither opinion addresses any relationship between the Veteran's bladder cancer and his exposure to contaminated ground water at Camp Lejeune and/or herbicides in the Republic of Vietnam.  As a result, the Board finds both opinions are inadequate for VA purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, a new medical opinion is necessary to determine whether the Veteran's bladder cancer is related to his honorable period of active duty service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").

Additionally, the record demonstrates that the Veteran served for some period of time at Camp Lejeune, but does not indicate the precise dates of such service.  As such, the Board finds it necessary upon remand to verify the dates and nature of the Veteran's service at Camp Lejeune.

Further, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from September 2011 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record the Veteran's service personnel records.  With the Veteran's assistance, determine how long and on which dates the Veteran served at Camp Lejeune, his housing location(s), and his work duty location(s).

2.  Obtain and associate with the record any outstanding VA treatment records dated from September 2011 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran should be so notified.

3.  Then, forward the claims file to the VA examiner who provided the February and May 2011 opinions, or an appropriate substitute, if unavailable, for an addendum opinion concerning the etiology of the Veteran's bladder cancer.  If additional examination is needed, such examination should be conducted.

After review of the claims file, to include the service treatment records, service personnel records, VA treatment records, VA examination reports, and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bladder cancer is related to active duty, to include any in-service exposure to contaminated ground water at Camp Lejeune and herbicides in the Republic of Vietnam.

In considering the effect of the Veteran's exposure to contaminated ground water and/or herbicides, the examiner should only take into account any exposure the Veteran had during his first period of active duty service from June 6, 1960 through November 18, 1965.  The examiner should note that the Veteran served in the Republic of Vietnam during his period of honorable service and, as such, is presumed by VA to have been exposed to herbicides.

The examiner should review and address the National Research Council's report on the potential association between certain diseases, including bladder cancer, and exposure to the chemical contaminants found in the water at Camp Lejeune: Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009).  The examiner must specifically comment on any relationship between exposure to contaminated ground water and the Veteran's bladder cancer.  The examiner must consider information regarding how long the Veteran served at Camp Lejeune within that time period and the nature of his housing and job location(s).

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Thereafter, re-adjudicate the claim of entitlement to service connection for bladder cancer, to include as due to exposure to contaminated ground water at Camp Lejeune, North Carolina, and/or herbicides.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


